On petition for writ of certiorari filed by the United States to review the action of the United States Court of Claims, 191 Ct. Cl. 1, 423 F. 2d 346 (1970) in holding that the Government failed to establish that the settlement in 1950 of an earlier case reported at 117 Ct. Cl. 433 included the claim in the present suit and that the Southern Ute Tribe or Band, composed of the Moache and Capote Bands, were entitled to an accounting for monies received by the Government for *1046post-1895 disposals of land in ways other than as free homesteads, the Supreme Court granted certiorari (400 U.S. 915). On April 26, 1971 (402 U.S. 159) the Supreme Court reversed the decision of the Court of Claims, and held that the Southern Utes’ claims for compensation and accounting are barred by res judicata since they relate to land “formerly owned or claimed by [the Confederated Band of Utes] in western Colorado, ceded to [the United States] by the Act of June 15, 1880” and thus were subject to a final settlement reduced to a consent judgment, to which the Southern Uté Tribe or Band of Indians was a party, made in 1950.